 



EXHIBIT 10.12

AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT
AND
AMENDMENT NO. 4 TO PERFORMANCE UNDERTAKING

          THIS AMENDMENT (this “Amendment”) is entered into as of December 31,
2004, among Ceridian Corporation, a Delaware corporation (“Ceridian” or
“Performance Guarantor”), Comdata Funding Corporation, a Delaware corporation
(“Seller”), Comdata Network, Inc., a Maryland corporation (the “Servicer”) (the
Servicer together with Seller, the “Seller Parties” and each a “Seller Party”),
each Financial Institution party hereto (the “Financial Institutions”), Jupiter
Securitization Corporation (“Jupiter” and, together with the Financial
Institutions, the “Purchasers”), and Bank One, NA (Main Office Chicago), as
agent for the Purchasers (the “Agent”).

RECITALS

     Each of the parties hereto other than Ceridian entered into that certain
Receivables Purchase Agreement, dated as of June 24, 2002, as amended by
Amendment No. 1 thereto, dated as of June 20, 2003, Amendment No. 2, dated as of
June 17, 2004, Amendment No. 3, dated as of August 4, 2004, Amendment No. 4,
dated as of September 30, 2004, and Amendment No. 5, dated as of November 9,
2004 (such agreement, as so amended, the “Purchase Agreement”).

     Performance Guarantor entered into that certain Performance Undertaking
dated as of June 24, 2002, in favor of Seller, as amended by Amendment No. 1
thereto, dated as of August 4, 2004, Amendment No. 2, dated as of September 30,
2004, and Amendment No. 3, dated as of November 9, 2004 (such undertaking, as so
amended, the “Performance Undertaking”).

     Ceridian has advised the Agent that because of the review of certain
capitalization and expensing procedures as disclosed in Ceridian’s press
releases dated July 19, 2004, August 5, 2004, September 30, 2004 and October 18,
2004, it has determined that it will not be able to file with the Securities and
Exchange Commission (“SEC”) its quarterly reports on Form 10-Q with respect to
the fiscal quarter ending June 30, 2004 and September 30, 2004 within the time
periods contemplated by Amendment No. 5 to Receivables Purchase Agreement and
Amendment No. 3 to Performance Undertaking dated as of November 9, 2004, and
Ceridian and the Seller Parties have requested that the Agent and the Purchasers
agree to certain potential amendments of the Purchase Agreement and the
Performance Undertaking to accommodate the possibility that Ceridian will not be
able to make such filings within such time periods.

     Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Purchase Agreement and the Performance Undertaking as
particularly described herein.

 



--------------------------------------------------------------------------------



 



AGREEMENT

          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          Section 1. Definitions Used Herein. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth for
such terms in the Purchase Agreement or the Performance Undertaking, as
applicable.

          Section 2. Amendments. Subject to the terms and conditions hereinafter
set forth:

          (a) The definition of “Material Adverse Effect” appearing in Exhibit I
to the Purchase Agreement is hereby amended to add the following new sentence at
the end thereof:

     It is understood and agreed that none of the following, individually or in
the aggregate, will constitute a Material Adverse Effect: (a) any delay in
filing Ceridian’s quarterly report on Form 10-Q filed with the SEC for the
fiscal quarters of Ceridian ending June 30, 2004 and September 30, 2004, which
does not extend to a date later than January 14, 2005; (b) the determination by
Ceridian that a restatement is required of financial reports or other
information previously required to be delivered under this Agreement with
respect to any periods ending before June 30, 2004, as disclosed in Ceridian’s
press release dated October 18, 2004, as a result of the review of certain
capitalization and expensing procedures at its Human Resources Solutions
business, as disclosed in Ceridian’s press releases dated July 19, 2004,
August 5, 2004, September 30, 2004, and October 18, 2004 (the “Review”); (c) any
such actual restatement which is furnished to the Agent on or before January 14,
2005, to the extent such restatement is not asserted in writing by the Agent on
or before January 28, 2005 to be a material restatement of such previously
delivered financial reports or other information; and (d) any effect of the
Review on the financial statements furnished to the Agent with respect to either
of the fiscal quarters ending June 30, 2004 or September 30, 2004 which are
furnished to the Agent on or before January 14, 2005, to the extent such effect
is not asserted in writing by the Agent on or before January 28, 2005 to be a
material restatement of such previously delivered financial reports or other
information.

          (b) The definition of “Material Adverse Effect” appearing in Section 1
of the Performance Undertaking is hereby amended to add the following new
sentence at the end thereof:

     It is understood and agreed that none of the following, individually or in
the aggregate, will constitute a Material Adverse Effect: (a) any delay in
filing Performance Guarantor’s quarterly report on Form 10-Q filed with the SEC
for the fiscal quarters of Performance Guarantor ending June 30, 2004 and
September 30, 2004, which does not extend to a date later than January 14, 2005;
(b) the

2



--------------------------------------------------------------------------------



 



determination by Performance Guarantor that a restatement is required of
financial reports or other information previously required to be delivered under
this Undertaking with respect to any periods ending before June 30, 2004, as
disclosed in Performance Guarantor’s press release dated October 18, 2004, as a
result of the review of certain capitalization and expensing procedures at its
Human Resources Solutions business, as disclosed in Performance Guarantor’s
press releases dated July 19, 2004, August 5, 2004, September 30, 2004 and
October 18, 2004 (the “Review”); (c) any such actual restatement which is
furnished to the Agent on or before January 14, 2005, to the extent such
restatement is not asserted in writing by the Recipient (or the Agent, as its
assignee) on or before January 28, 2005 to be a material restatement of such
previously delivered financial reports or other information; and (d) any effect
of the Review on the financial statements furnished to the Recipient and the
Agent with respect to either of the fiscal quarters ending June 30, 2004 or
September 30, 2004 which are furnished to the Recipient and the Agent on or
before January 14, 2005, to the extent such effect is not asserted in writing by
the Recipient (or the Agent, as its assignee) on or before January 28, 2005 to
be a material restatement of such previously delivered financial reports or
other information.

          (d) The provisos to Section 7.1(a) of the Purchase Agreement are
hereby amended and restated in their collective entirety to read as follows:

     provided, however, that with respect to the fiscal quarters of Ceridian
ending June 30, 2004 or September 30, 2004, the Seller Parties will not be
required to deliver the reports or other information described above in this
Section 7.1(a) until January 14, 2005.

          (e) The provisos to Section 7 of the Performance Undertaking are
hereby amended and restated in their collective entirety to read as follows:

     provided, however, that with respect to the fiscal quarters of Performance
Guarantor ending June 30, 2004 and September 30, 2004, Performance Guarantor
will not be required to deliver the reports or other information described above
in this Section 7 until January 14, 2005.

          Section 3. Condition to Effectiveness of this Amendment. This
Amendment shall become effective as of December 31, 2004 when each of the
following conditions precedent has been satisfied:

          (a) Amendment. The Agent shall have received, on or before the date
hereof, executed counterparts of this Amendment, duly executed by each of the
parties hereto.

          (b) Representations and Warranties. As of the date hereof, after
giving effect to this Amendment:



  (i)   each of the representations and warranties of the Seller Parties
contained in the Purchase Agreement or any other Transaction Document to which
any Seller Party is a party, shall be true and correct as though made on and

3



--------------------------------------------------------------------------------



 



      as of the date hereof, except for such representations that speak only as
of an earlier date, in which case they were true and correct as of such date
(and by its execution hereof, each of the Seller Parties shall be deemed to have
represented and warranted such); and     (ii)   each of the representations and
warranties of the Performance Guarantor contained in the Performance Undertaking
shall be true and correct as though made on and as of the date hereof, except
for such representations that speak only as of an earlier date, in which case
they were true and correct as of such date (and by its execution hereof, the
Performance Guarantor shall be deemed to have represented and warranted such).

          (c) No Amortization Event. As of the date hereof, after giving effect
to this Amendment, no Amortization Event or Potential Amortization Event shall
have occurred and be continuing (and by its execution hereof, each of the Seller
Parties shall be deemed to have represented and warranted such).

          Section 4. Miscellaneous.

          (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Performance Undertaking, the Purchase Agreement or of any other instrument or
agreement referred to therein or (ii) prejudice any right or remedy which any
Purchaser or the Agent may now have or may have in the future under or in
connection with the Performance Undertaking or Purchase Agreement as amended
hereby or any other instrument or agreement referred to therein. Each reference
in the Purchase Agreement to “this Agreement,” “herein,” “hereof” and words of
like import and each reference in the other Transaction Documents to the
Purchase Agreement or to the “Receivables Purchase Agreement” or to the
“Performance Undertaking” shall mean the Purchase Agreement or Performance
Undertaking, as the case may be, each as amended hereby. Each reference in the
Performance Undertaking to “this Undertaking,” “herein,” “hereof” and words of
like import and each reference in the other Transaction Documents to the
Performance Undertaking or to the “Purchase Agreement” or “Receivables Purchase
Agreement” shall mean the Performance Undertaking or Purchase Agreement, as
applicable, each as amended hereby. This Amendment shall be construed in
connection with and as part of the Performance Undertaking and Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Performance Undertaking or Purchase Agreement and
each other instrument or agreement referred to therein, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

          (b) Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Purchase Agreement and the Performance Undertaking and
shall be construed, administered and applied in accordance with the terms and
provisions thereof.

          (c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and
each Purchaser on demand for all costs, fees and expenses (including, without
limitation, the

4



--------------------------------------------------------------------------------



 



reasonable fees and expenses of counsels to the Agent and each Purchaser)
incurred in connection with the preparation, execution and delivery of this
Amendment.

          (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

          (e) Severability. Any provision contained in this Amendment that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

          (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

          (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY OR PERFORMANCE GUARANTOR PURSUANT TO THIS AMENDMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

(Signature Pages Follow)

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers or
signatories as of the date first written above.

COMDATA FUNDING CORPORATION, as Seller

         
By:
  /s/ David B. Kuhnau    

 

--------------------------------------------------------------------------------

    Name: David B. Kuhnau     Title:   Vice President    

COMDATA NETWORK, INC., as Servicer

         
By:
  /s/ Lisa E. Peerman    

 

--------------------------------------------------------------------------------

    Name: Lisa E. Peerman     Title:   Vice President & Deputy Chief Counsel    

CERIDIAN CORPORATION, as Performance Guarantor

         
By:
  /s/ David B. Kuhnau    

 

--------------------------------------------------------------------------------

    Name: David B. Kuhnau     Title:   Vice President and Treasurer    
Title:   Vice President and Treasurer    

6



--------------------------------------------------------------------------------



 



JUPITER SECURITIZATION CORPORATION

         
By:
  /s/ Maureen Marcon    

 

--------------------------------------------------------------------------------

    Name: Maureen Marcon     Title:   Authorized Signer    

BANK ONE, NA (MAIN OFFICE CHICAGO),
as a Financial Institution and as Agent

         
By:
  /s/ Maureen Marcon    

 

--------------------------------------------------------------------------------

    Name: Maureen Marcon     Title:   Director    

7